DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Withdrawn Objection
The objection to claim 31, under 37 CFR 1.75 as being a substantial duplicate of claim 29, is withdrawn.  The amendments cancel claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-26, 28, and 30-34, as previously presented, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candido (US 5,877,398 Issued:3/2/1999) further in view of Shyu (Shyu et al.  Nature Protocols 3(4):588-596, 2008).
	Regarding claim 21, 28, and 31, Candido teaches a transgenic nematode (C. elegans) comprising in its genome a stress inducible promoter derived from the hsp16 gene of C. elegans operably linked to a LacZ reporter gene, wherein the LacZ reporter gene is expressed when exposed to a toxin (col 11, claim 1).  These teachings encompass a transgenic nematode comprising an inducible promoter region operably linked to a first induced reporter gene, wherein the first promoter is from a nematode response pathway, particularly a toxicity response pathway gene, expressed in response to an external stimulus.  The teaching that the LacZ reporter gene is expressed when exposed to a toxin encompasses the limitations of whereby the nematode is configured as a biosensor for detecting alteration in gene expression as a response to an external stimulus.  Candido further teaches that the nematodes comprises and expresses GPDH and is expressed as a control (paragraph bridging col 3-4).  These teachings encompass the limitations of the transgenic nematode also comprising a constitutive promoter (i.e. the GPDH promoter) operably linked to a constitutively expressed reporter gene (i.e. the GPDH gene).  
Candido does not teach that the inducible and constitutively expressed reporter genes encoding fluorescent protein as claimed in claim 21, or more particularly green fluorescent protein (GFP), red fluorescent protein (RFP), cyan fluorescent protein (CFP), or spectral variant thereof, as a claimed in claim 28.  Candido also does not teach that the constitutively expressed reporter gene is GFP and the inducible reporter gene is RFP as claimed in claims 29 and 31.
	However, Shyu teaches GFP and that CFP, YFP, Citrine, Venus, and mRFP1 are available variants of GFP for use in C elegans (p. 589, col 2, Table 1).  Shyu further teaches that two or more of these GFP variants are suitable to study the co-expression of two or more gene (p. 589, col 2).  Shyu also teaches that GFP and its variants are suitable for use with native C. elegans promoter from genes of interest and that GFP and its variants allow for detection of temporal and spatial expression and interactions in living worms (p. 589, col 1, last par). 
	Regarding claims 21, 28, and 31, it would have been obvious to an artisan of ordinary skill at the time the invention was made to simply substitute the LacZ reporter gene sequence of the inducible reporter gene of Candido with the RFP sequence, as taught by Shyu, and simply substitute the LacZ reporter gene sequence of the constitutive reporter gene of Candido with the GFP sequences, as taught by Shyu, to predictably arrive at the limitations of claims 21, 28, 29, and 31.  An artisan would have had a reasonable expectation of success because Shyu teaches that GFP has be successfully used with C. elegans promoters in transgenic C. elegans in the prior art.  Further, an artisan would have been motivated to use such GFP gene or variant thereof in place of LacZ reporter gene in the transgenic C. elegans of Candido because LacZ requires post-event analysis by adding a X-gal for colorimetric analysis, whereas GFP allows of live in vivo analysis that is temporally and spatially in real time in the living worm, as taught by Shyu.  Similarly the artisan would have chosen a different fluorescent protein, such as RFP, to operably link to the GDHP constitutive control gene because Shyu teaches this will allow one to monitor both gene expression patterns of interest in vivo at the same time.  Thus Candido in view of Shyu render claims 21, 28, 29, and 31 obvious.
	Regarding claim 31, further it would have been obvious that an artisan of ordinary skill at the time of the invention was made to choose GFP and RFP reporter genes in constructs for the inducible reporter gene construct and to make a constitutively expressed reporter gene construct, as taught by Shyu, for use in the transgenic C. elegans taught by Candido to predictably arrive at the limitations of claim 31.  An artisan would have a reasonable expectation of success because Shyu teaches that multiple variant have been used to monitor expression of multiple genes of interest in a C. elegans.  Further, an artisan would have been motivated to use one variant such as GFP with the inducer reporter and another variant such as RFP for the constitutively expressed reporter because it would allow for monitoring of both genes at the same time in space and time in the live C. elegans, as taught by Shyu. 
Regarding claim 22, Candido expressly teaches a toxicity response pathway gene as discussed above.  The hsp16 is also considered an oxidative stress response pathway gene, a carcinogen response pathway gene, an apoptosis pathway gene, an endocrine response pathway gene, a genotoxin pathway gene, and a xenobiotic pathways gene.  It is further noted that Candido teaches other potential regulatory sequences might include promoters inducible by heavy metals, such as metallothionein genes, the cytochrome P450 promoter, or promoters responsive to oxidative stress or to specific toxins (col 9, lines 25-30).  Thus, Candido in view of Shyu teach the limitations of claim 22 and render it obvious for reasons discussed above.
	Regarding claim 24, Candido teaches the reporter construct used in the transgenic nematodes, pPC16.41-51, comprising the hsp16.41 promoter sequence of SEQ ID NO:1 (col 4, lines 42-46).  These teachings encompass the limitations of wherein the inducible promoter is SEQ ID NO:1 or a sequences having 95% identity to SEQ ID NO:1.  Thus Candido in view of Shyu teach the limitations of claim 24 and render it obvious for reasons discussed above.
	Regarding claims 25 and 26, Candido teaches that the nematodes were exposed to stressing chemicals and that various chemical stressors, including arsenite, cadmium, copper, lead, mercury, zinc, herbicides, such as paraqual activate the hsp reporter genes (col 9, lines 12-39).  Thus, Candido teaches the claimed external stimuli, carcinogen, drug, drug candidate, environment toxins, chemical agent, or heavy metal as claimed.  This reporter classically will respond to heat and UV exposure as well.  Thus Candido teaches the limitations of claim 26.  Further, all of the disclosed species discussed above encompass the limitations of agents that cause oxidative stress, genotoxic stress, and xenobiotic stress as claimed in claim 25.  Thus, Candido in view of Shyu teaches claims 25 and 26 and render them obvious for reasons discussed above.
	Regarding claim 30, Candido teaches the species C. elegans as discussed above.  Thus Candido in view of Shyu render claim 30 obvious for reasons discussed above.
	Regarding claim 32, Candido teaches placing a transgenic nematode in a multiwell plate or test tube culture and adding (exposing) the nematode to a stressor test agent for any required time period for example (8-96 hour).  See Figure 3 and col 5, all of section 3.  Then the nematodes are washed and exposed to Xgal or ONPG and yellow or blue color can be measured, wherein coloration indicates that the stressor agent induced expression of the reporter construct (Figure 3 and col 5, all of section 3).  Candido further teaches the measuring of the constitutively active GDPR gene in the nematode assays (col 9, section d and Figure 8).  These teachings encompass obtaining the constitutive reporter gene as claimed.  Thus, Candido in view of Shyu teach all of the limitations of claim 32 and thus renders it obvious for reasons discussed above.
	Regarding claims 33 and 34, Candido teaches agents that are carcinogenic, drugs, drug candidates, heat, environmental toxins, chemical agents, or heavy metals as discussed above.  Thus Candido expressly teaches the limitations of claims 33 and 34 as discussed above.  Therefore, Candido in view of Shyu teach claims 33 and 34 and render them obvious for reasons discussed above.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Candido and Shyu. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23, as previously presented, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candido (US 5,877,398 Issued:3/2/1999) in view of Shyu (Shyu et al.  Nature Protocols 3(4):588-596, 2008), as applied to claims 21, 22, 24-26, and 28-34, above, and further in view of FJ (Frokjaer-Jensen et al. Nature Genetics 200840(11):1375-1383.  Printed document pp.1-22).
Candido in view of Shyu teaches the limitations of claim 23 as discussed above.  Candido in view of Shyu does not teach wherein the inducible promoter region operably linked to a first reporter gene is inserted as a single copy into the nematode genome.  However, FJ teaches that they adapted intergenic Mos1 elements for the routine insertion of transgenes using a variation of the MosTIC technique. They called this technique Mos1-mediated single copy insertion (MosSCI). They show that transgenes are inserted as single copies at a defined chromosomal locus. This locus supports expression in a broad range of tissues at apparently endogenous levels. Importantly, stable expression is observed in tissues that frequently silence transgenes, including the male and female germlines. Insertions can be induced efficiently in transgenic strains, or can be obtained directly from injected animals (p. 2, last paragraph before the results section).  FJ demonstrates single copy insertions of Punc122:GFP reporter constructs into C. elegans (Figure 2 on p. 14-15) and single copy insertions of unc-18:mCherry reporter constructs into C. elegans (Figure 3 on  p. 16-17) demonstrating the success of this method with various constructs.
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to use the MosSCI method of FJ to introduce the inducible reporter constructs into the transgenic C. elegans, taught by Candido in view of Shyu, to predictably arrive at the single copy of the inducible reporter construct as claimed in claim 23.  An artisan would have a reasonable expectation of success because FJ demonstrates that their method is used successfully with multiple different reporter constructs in C elegans.  Further an artisan would be motivated to introduce a single copy of the inducible reporter construct into the C. elegans of Candido in view of Shyu because FJ shows that transgenes are inserted as single copies at a defined chromosomal locus. This locus supports expression in a broad range of tissues at apparently endogenous levels. Importantly, stable expression is observed in tissues that frequently silence transgenes, including the male and female germlines. Insertions can be induced efficiently in transgenic strains, or can be obtained directly from injected C elegans.  Thus, Candido in view of Shyu in further view of FJ renders claim 23 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Candido, Shyu and FJ. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 
Applicant traverses the obviousness rejections.  Applicant disagrees with Examiner’s statement, “Applicant is not considering the broader and full teachings of Candido and Shyu as a whole.”  Shyu “Visualization of protein interactions in living Caenorhabditis elegans using biomolecular fluorescence complement analysis” provides no teachings outside of the context of a “biomolecular fluorescence complementation analysis (BiFC) assay” in which cells comprise constructs encoding “two non-fluorescence fragments derived from fluorescent proteins” that upon expression reconstitute to restore the complete protein and fluoresce.  Applicant submits that there is not broader teaching.
Applicant further submits that Examiner has misconstrued the teachings of the cited reference in stating that Shye teaches that two or more of GFP variants are suitable to study the co-expression of two or more genes in p. 589 col 2.  The paragraph cited by Examiner is headed “Choice of fluorescent proteins” and in the context of “other GFP variants” wherein those variants “have been show to support fluorescent protein complementation in other cells and organisms and should, in principle, be applicable to C. elegans”.  Shyu does not teach that “[i]n fact, fluorescence complementation of fragments derived from GFP, yellow fluorescent protein (YPF) and cyan fluorescent protein (CFP) has been used to study co-expression of two gene or for promoter identification in C. elegans when these fragment were fused to antiparallel Leu zipper domain.”  Applicant submits that the paper makes clear that “co-expression” is the two portions of a single fluorescent protein, each linked to a one or two promoters that are reconstituted after expression.  Neither Shyu, not the citation relied on by Shyu, teach expression of two spectrally distinct fluorescent proteins in the same organism.  In other words, the cited art relied on by the Examiner does not disclose, teach or suggest the claimed element of “wherein the first and second fluorescent protein fluoresce at detectably different wavelengths”.
In response, Examiner agrees that Shyu teaches various fluorescent protein variants can be used in BiFC fluoresenct protein complementation.  Shyu therefore implies that fluorescence protein variants when in full form serve as reporter sequences for genes with operably linkage to them.  Table 1 provide information about the full variant proteins that exist and can be used a reporter sequences.  It also provides references to sequence information and excitation range.  As such, Shyu provide ample teaching and suggestion that the listed FP can be used as reporter genes for genes of interest, outside of its uses in the BiFC disclosed.  
Examiner disagrees with Applicant’s characterization that the paper makes clear that “co-expression” is the two portions of a single fluorescent protein, each linked to a one of two promoters that are reconstituted after expression.  In col 2, paragraph 1 of 589, Shyu describes using YFP and CFP to distinguish between two different genes or for promoter identification in C. elegans.  Even if they are using a fragment complementation approach, the fact remains that when complementation occurs expression of YFP is due to the expression of the full YFP sequence in response to activation of expression of one gene having operable linkage to the YFP full sequences and CYP expression is due to the expression of the full CFP sequence in response to activation of expression of another gene having operable linkage to the CFP full sequence.  This demonstrates that two different forms of FP can be used to measure co-expression of two different genes.
Examiner disagrees with Applicant’s submission that Shyu does not teach, “wherein the first and second fluorescent proteins fluoresce at detectably different wavelengths”.  Shyu expressly teaches in Table 1 that CFP emission range is 452/478 nm and YPF emission range is 515/527nm.  As such, Shyu expressly teaches that CFP and YPF fluoresce at detectably different wavelengths.
Overall Applicant is overlooking that general teachings that for BiCP and fluorescent protein fragmentation assays to function, they rely on the full length sequence of the FP, when in full complementation form, as a report gene.  As such, Shyu implies and teaches the limitations of the FP reporter genes and their use to measure co-expression.
Regarding the rejection of claim 23, Applicant traverse the rejection of Candido in view of Shyu for reasons discussed above. Applicant further states that since Candido in view of Shyu does not teach the claims, FJ does not cure the deficiencies of Candido in view of Shyu because FJ only teaches certain MasSCI technique. 
In response, Candido in view of Shyu is not found deficient for reasons discussed above.  Since Applicant’s argument relies on demonstrating that Candido in view of Shyu do not teach the claims and does demonstrate the deficiencies of FJ,  Applicant’s argument is not found persuasive.
In conclusion, the rejection of record is maintained because Applicant did not provide amendments that overcome this rejection.  Also, Applicant’s argument were not sufficient to demonstrate that Candido, Shyu, and FJ are not prior art.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632